NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted January 7, 2019 *
                               Decided January 8, 2019

                                        Before

                          DIANE P. WOOD, Chief Judge

                          DIANE S. SYKES, Circuit Judge

                          AMY J. ST. EVE, Circuit Judge

No. 18-2047

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Northern District of Illinois,
                                               Eastern Division.
      v.
                                               No. 09 CR 365-3
OLUSOLA AROJOJOYE,
    Defendant-Appellant.                       Ronald A. Guzmán,
                                               Judge.

                                      ORDER

      On his second trip to this court after his convictions for bank fraud and
aggravated identity theft, Olusola Arojojoye challenges the denial of his motions to
modify the conditions of his supervised release and to amend the amount of restitution




      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18-2047                                                                         Page 2

he must pay. Because the district judge appropriately exercised his discretion with
respect to the first motion and lacked authority to grant the second, we affirm.
       From January 2005 to May 2008, Arojojoye and seven co-defendants executed an
identity theft and bank fraud scheme. This operation resulted in over one million
dollars in losses to financial institutions and identity-theft victims. In 2011, Arojojoye
pleaded guilty to one count of bank fraud, 18 U.S.C. § 1344, and to one count of
aggravated identify theft, 18 U.S.C. § 1028A(a)(1).
       At sentencing, the government sought to hold Arojojoye accountable for the
actual losses resulting from his individual conduct and those attributable to his co-
conspirators. A probation officer prepared a presentence investigation report,
recommending a total loss amount of $1,028,818. Arojojoye contested this amount,
arguing that the theft of $441,899 worth of checks by one of Arojojoye’s co-
conspirators—with the aid of fraudulent documents Arojojoye created—was not
reasonably foreseeable to him. The judge disagreed and ordered Arojojoye to pay the
$1,028,188 in restitution. Arojojoye was also sentenced to 109 months’ imprisonment,
along with five years’ supervised release.
       On direct appeal Arojojoye argued, among other things, that the district judge
improperly calculated the loss amount attributed to him. See United States v. Arojojoye,
753 F.3d 729, 738–39 (7th Cir. 2014). Concluding that the judge did not clearly err in his
calculations, we affirmed Arojojoye’s conviction and sentence. Id. at 740. Arojojoye did
not challenge the restitution amount or any of the conditions of his supervised release
on direct appeal.
       Several years after the resolution of his direct appeal, the still-imprisoned
Arojojoye filed motions to modify the terms of his supervised release and to amend the
amount of his restitution. The district judge dismissed the motion to amend the
restitution amount, finding that he lacked “authority to entertain [the] motion,” and
denied the motion to modify the conditions of supervised release without prejudice as
premature because Arojojoye’s projected release date is not until March 28, 2020. The
judge invited Arojojoye to refile the motion to modify the supervised-release conditions
three months before his release date.
       In this appeal, Arojojoye challenges the district court’s disposition of these
motions. We turn first to his arguments concerning the district court’s denial of his
motion to modify the conditions of his supervised release. A district judge is permitted
to modify a condition of supervised release “at any time” before the termination of the
period of supervised release. 18 U.S.C. § 3583(e)(2). But Arojojoye mistakenly believes
that “because a judge may act at any time, the judge must act whenever requested to do
No. 18-2047                                                                             Page 3

so.” United States v. Williams, 840 F.3d 865 (7th Cir. 2016) (emphasis in original). The
judge soundly exercised his discretion when he determined that Arojojoye’s motion,
filed more than two years before his anticipated release date, was premature and
dismissed it without prejudice. See id.
       Next, Arojojoye argues that his payment of restitution is a condition of his
supervised release, and thus the district judge has the authority to amend the restitution
amount pursuant to § 3583(e)(2). But although the judge may adjust the schedule of
Arojojoye’s payments, he has no authority to amend the total amount. See 18 U.S.C.
§ 3664(k) (“[T]he court may … adjust the payment schedule, or require immediate
payment in full, as the interests of justice require.”). The restitution order itself is part of
Arojojoye’s sentence. United States v. Hook, 471 F.3d 766, 771 n.1 (7th Cir. 2006). Any
challenge to a sentence must be made on direct appeal. United States v. Bania, 787 F.3d
1168, 1171 (7th Cir. 2015). Arojojoye appealed his sentence without challenging the
restitution order, so his time to do so has passed. See id. Arojojoye counters that—even
though he challenged the loss amount attributable to him—he was not aware of the
alleged error at the time of his direct appeal, but his oversight does not alter the district
court’s jurisdiction. See id. at 1172. Alternatively, he suggests that the district court had
jurisdiction through 18 U.S.C. § 3664(o) and 18 U.S.C. § 3742. But section 3664(o) simply
provides that a sentence imposing an order of restitution is a final judgment, and
section 3742 allows for the direct appeal of a final sentence. Neither supports
Arojojoye’s position that the district court had jurisdiction to modify the amount of his
restitution obligation. See Bania, 787 F.3d at 1172.
                                                                                   AFFIRMED